Citation Nr: 0210227	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-06 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left fifth metatarsal.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

3.  Entitlement to service connection for degenerative joint 
disease of the spine, claimed as secondary to the service-
connected left fifth metatarsal disability.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to the 
service-connected left fifth metatarsal disability.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left ankle disability, has 
been submitted.
	
6.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.
	
(The issue of service connection for a left ankle disability 
will be the subject of a future decision, and the issue of 
entitlement to a temporary total rating due to treatment for 
a service-connected disability requiring convalescence is 
held in abeyance pending resolution of the issue of service 
connection for a left ankle disability.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1998 decision of the 
Department of Veterans Affairs (VA) Reno Regional Office 
(RO), which denied entitlement to compensable evaluations for 
a left foot disability and left ear hearing loss, denied 
service connection for degenerative joint disease of the 
spine and right knee claimed secondary to the veteran's 
service-connected left foot disability, declined to reopen a 
claim of service connection for a left ankle disability, 
denied entitlement to a temporary total evaluation due to 
treatment for a service-connected disability requiring 
convalescence, and denied entitlement to a 10 percent 
evaluation based on multiple noncompensable evaluations.

The RO denied service connection for a left ankle disability 
by March 1994 decision which became final.  See 38 C.F.R. 
§ 20.1103 (2001).  In its present adjudication, the RO denied 
the claim of service connection for a left ankle disability, 
on the basis that new and material evaluation had not been 
submitted.  See 38 C.F.R. § 3.156.  A previously-decided 
claim may not be reopened in the absence of new and material 
evidence.  Regardless of RO action, the Board itself is 
legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
the claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).


FINDINGS OF FACT

1.  The veteran's service-connected left foot disability is 
manifested by no more than pain, swelling, redness, abnormal 
gait, and impaired function.

2.  His left ear hearing loss is manifested currently by 
average left ear pure tone thresholds at 1,000, 2000, 3000, 
and 4000 Hertz of 56 decibels, and by speech recognition 
ability of 88 percent correct.

3.  His degenerative joint disease of the spine is shown to 
be related to his service-connected left foot disability.

4.  His degenerative joint disease of the right knee is shown 
to be related to his service-connected left foot disability.

5.  By March 1994 decision, the RO denied the veteran's claim 
of service connection for a left ankle disability.

6.  By December 1998 decision, the RO declined to reopen the 
veteran's claim of service connection for a left ankle 
disability as new and material evidence, sufficient to reopen 
that claim, had not been submitted.

7.  Evidence received since the March 1994 denial of service 
connection for a left ankle disability bears directly and 
substantially on that specific matter, is not cumulative, and 
is, by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
fairly decide the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a left foot 
disability have been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5284 (2001).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.85, 4.86, 
4.87, Diagnostic Codes 6100-6110 (1998), 6100 (2001).

3.  Degenerative joint disease of the spine is the proximate 
result of service-connected residuals of a fracture to the 
left fifth metatarsal.  38 U.S.C. §§ 1110, 1153, 5107 (2002); 
38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306, 3.310 (2001).

4.  Degenerative joint disease of the right knee is the 
proximate result of service-connected residuals of a fracture 
to the left fifth metatarsal.  38 U.S.C. §§ 1110, 1153, 5107 
(2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306, 3.310 (2001).

5.  The March 1994 rating decision is final.  38 U.S.C. § 511 
(2002); 38 C.F.R. § 20.1100 (2001).

6.  New and material evidence has been received to warrant 
reopening the claim of service connection for a left ankle 
disability.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2001).

8.  The matter of entitlement to a 10 percent evaluation 
based on multiple noncompensable evaluations for service-
connected disabilities is moot as the veteran is in receipt 
of an evaluation in excess of zero percent for at least one 
disability.  38 U.S.C. § 7104 (2002); 38 C.F.R. §§ 19.7, 
20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Based on a review of the complete record, the Board believes 
that there is ample medical and other evidence of record on 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence necessary to make an informed decision on these 
issues.  Thus, the Board believes that all relevant evidence 
which is available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
including a personal hearing at the RO.  Id.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence by multiple statements of 
the case and supplemental statements of the case.  See 38 
U.S.C. § 5103 (2002).  Evaluation respect to the issue of 
service connection for a left ankle disability, the RO 
notified the veteran that he would have to submit competent 
medical evidence linking his current disability to service.  
The RO also cited 38 C.F.R. § 3.159 (2001), indicating that 
VA would obtain all identifiable medical records (providing 
that the veteran provided signed releases, as necessary) and 
that, if such efforts proved unsuccessful, VA would inform 
the veteran that it was his ultimate responsibility to 
furnish such evidence.  See generally Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (VA's duties 
include providing a specific explanation of the type of 
evidence needed to substantiate a veteran's claim and a 
description of which portion of that evidence, if any, was to 
be provided by the veteran and which VA would attempt to 
obtain on his behalf).

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran is the recipient of several awards and 
decorations including the Purple Heart Medal.  In March 1969, 
he was injured in an automobile accident.  He broke his left 
fifth metatarsal and suffered superficial lacerations to the 
face and left thigh.  He also sustained a head injury.  May 
1969 X-ray study revealed a well-healed fracture of the fifth 
metatarsal of the left foot.  In July 1969, he sustained a 
shell fragment wound.  

In January 1970, he complained of low back pain.  In July 
1970, he slipped and twisted his left ankle.  

On March 1976 VA medical examination, the examiner indicated 
that the veteran's scars were not tender and rather small.  
Examination of the back revealed a normal contour of the 
lumbar and thoracic spine, without spinal limitation of 
motion or discomfort on motion.  The veteran was able to 
perform a full squat and walk on heels and toes.  Examination 
of the left leg revealed no abnormality.  Motion of both 
hips, knees, ankles, and toes was full and asymptomatic.  
Calf muscles were equal, bilaterally.  No other 
musculoskeletal system abnormality was found.  

By June 1976 decision, the RO granted service connection for 
left ear hearing loss and residuals of a shell fragment wound 
to the right knee, right arm, and left chest.  Each 
disability was assigned a noncompensable evaluation.  The RO 
denied service connection for a "twisted left ankle" and a 
back disability.

By February 1979 decision, the RO again denied service 
connection for a left ankle disability.  By March 1979 
letter, the RO notified him of its decision to deny service 
connection for residuals of a twisted left ankle or for 
arthritis in the left ankle and calf.  He did not initiate a 
timely appeal.  See 38 C.F.R. §§ 20.200, 20.201 (2001).

In April 1979, the RO granted service connection for 
residuals of a fracture of the fifth left metatarsal incurred 
as a result of an in-service automobile accident.  A zero 
percent evaluation was assigned.  

A February 1982 X-ray study of the left foot and left ankle 
revealed no bony radiopathy.  

In February 1982, claims of service connection for a left 
ankle disability and increased rating for left ear hearing 
loss were filed.  In March 1982, the RO denied the claims.  
The veteran perfected a timely appeal; the Board again denied 
his claims.  Specifically, the Board found that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim of service connection for a left ankle 
disability and that his left ear hearing loss did not warrant 
a compensable rating.  Board decisions are generally 
considered final.  38 C.F.R. § 20.1100 (2001).

In May 1983, the veteran again filed a claim of service 
connection for a left ankle disability.  By letter dated that 
month, the RO informed the veteran of the procedures for 
reopening a previously-denied final claim.

August 1993 VA medical records contained numerous complaints 
of left ankle symptomatology to include swelling and pain.

In October 1993, he files a claim of service connection for a 
left ankle disability and a claim for an increased rating for 
left ear hearing loss.

On October 1993 audiologic examination, results were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
       
20
45
40
27
LEFT
20
65
70
70
       
56

Speech recognition was 98 percent correct in the right ear 
and 74 percent on the left.

By March 1994 decision, the RO denied an increased rating for 
the veteran's service-connected left ear hearing loss and 
denied service connection for a left ankle disability, as the 
evidence submitted by the veteran was considered new, but not 
material.  The RO informed him of its determination by letter 
dated in November 1994.  The veteran did not initiate a 
timely appeal, and that decision became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2001). 

An October 1993 X-ray study submitted following the March 
1994 rating decision revealed a normal left ankle.  

February 1995 VA medical records indicated that a recent MRI 
of the left ankle revealed no bony or soft tissue 
abnormalities.  However, there was a small calcification off 
the inferior tip of the lateral malleolus which could have 
represented calcification of the fibular collateral ligaments 
from his original injury over 20 years prior.  There was 
decreased left ankle mobility.

In July and September 1996, he complained of talotibial pain.  
October 1996 X-ray study of the left ankle revealed a small 
spur.  Minimal osteoarthritis was also seen.

In February 1997, surgery to remove a bone spur from the 
veteran's left lateral malleolus was performed.  The 
diagnosis was spur on the distal fibula.  

A May 1997 X-ray study of the left ankle revealed an excision 
of the medial spur on the distal fibular tip.  X-ray study of 
the left tibia and fibula revealed that they were normal.  

A July 1997 magnetic resonance imaging (MRI) of the 
lumbosacral spine revealed mild posterior disc bulging to the 
right at L5-S1 with associated moderate neural foraminal 
stenosis at that level.  No other abnormality was identified.  

In November 1997, the veteran filed a claim of service 
connection for left ankle disability and scars on the ankle.  
By January 1998 letter, the RO informed him that he would 
have to submit new proof that his claimed left ankle 
disability was incurred or made worse by service.  The RO 
indicated that once he provided specifics as to dates and 
locations of VA treatment, the RO would obtain the relevant 
VA medical records.  

In February 1998, the veteran filed claims for increased 
ratings for his left ear hearing loss and left foot 
disability.  

A February 1998 VA audiologic examination revealed the 
following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
       
25
45
40
28
LEFT
15
65
70
75
       
56

Speech recognition was 96 percent correct in the right ear 
and 88 percent on the left.

On February 1998 VA medical examination of the joints and 
muscles, the veteran complained of muscle pain in the calves 
and left knee pain.  On examination, right calf diameter was 
one inch greater than left calf diameter.  There was a one-
inch scar on the left foot from prior surgery.  There was a 
scar over the left malleolus but no tenderness.  Dorsiflexion 
and plantar flexion was 5/5, bilaterally.  The examiner 
diagnosed muscle pain secondary to compensation for left foot 
and ankle pain.  

On February 1998 VA examination of the bones, the veteran 
described his 1969 foot injury and complained of left foot 
and ankle pain.  Left foot MRIs were noted to be normal since 
1994.  The veteran described intermittent swelling and 
redness of the left foot and ankle with flare-ups every month 
to six months, lasting two to ten days.  He used a cane 
during flare-ups.  The examiner noted pain, tenderness, and 
stiffness in the left ankle.  The veteran walked with a 
slight limp.  The examiner diagnosed a prior left fifth 
metatarsal fracture, chronic lateral foot pain, normal ankle 
on MRI, stiffness in the left ankle, status post surgery.

A September 1998 VA orthopedic examination revealed no gross 
ankylosis, but there was some stiffness in the right knee.  
Right calf circumference was one inch greater than that of 
the left calf.  He walked with an antalgic gait.  Weight 
bearing occurred on the right lower extremity which caused 
his back to twist when he walked.  Right knee motion was from 
zero to 140 degrees.  The diagnoses, in pertinent part, were 
degenerative joint disease of the right knee, abnormal 
weight-bearing gait related to a left lower extremity injury, 
and degenerative joint disease of the spine related to 
abnormal weight bearing.  X-ray study of the lumbar spine 
revealed mild straightening.  X-ray study of the left foot 
revealed mild degenerative changes in the talonavicular 
joint.  There was no evidence of fracture or significant bony 
erosion.  X-ray study of the left ankle revealed degenerative 
changes of the distal talus.

By December 1998 rating decision, the RO denied increased 
ratings for the veteran's left foot disability as well as for 
his left ear hearing loss.  Also, the RO denied service 
connection for degenerative joint disease of the spine a 
right knee claimed as secondary to his left foot disability 
and for his left ankle disability as new and material 
evidence had not been submitted.  Also, the RO denied 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 due to treatment for a service-connected disability 
requiring convalescence and entitlement to a 10 percent 
evaluation based on multiple noncompensable evaluations.  

In July 1999, he testified at a hearing at the RO that he 
sustained numerous injuries as a result of his in-service 
automobile accident to include his left foot, left ankle, 
back, and neck.  He stated that in 1995, he had left foot 
surgery to remove a "mass" and reportedly was told that the 
surgeon, during the course of the surgery, observed a left 
ankle spur.  The left foot continued to be painful.  In 1997, 
he stated that the left ankle spur was removed.  He 
experienced left foot and ankle inflammation and stated that 
standing and walking exacerbated the symptoms.  He showed the 
hearing officer his left ankle scars.  He testified that low 
back pain was caused by "tilted hips" and that his hips 
were tilted due to the "ankle foot" injury.  He further 
testified that he had degenerative changes in the spine and 
right knee.  He indicated that when he was injured by a 
mortar, his left ankle got "whacked" again.  He stated that 
he maintained office equipment for a living and that his 
disabilities affected him daily.  However, he indicated that 
his employer tolerated his limitations.  

By May 2002 rating decision, the RO denied an increased 
rating for shell fragment wound scars.  The Board notes that 
the record does not reflect the initiation of an appeal 
regarding this issue.  

Law and Regulations 

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
See Libertine v. Brown, 9 Vet. App. 521 (1996).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Increased Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Codes 6100 through 6110 
(1998); 38 C.F.R. § 4.87, Code 6100 (2001).  The assignment 
of disability ratings in hearing loss cases is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lindeman v. Principi, 3 Vet. App. 345 (1992).  The 
ratings derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

New and Material Evidence 

As noted above, the veteran's claim of service connection for 
a left ankle disability was last finally denied by March 1994 
decision.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is furnished as to a claim that 
has been disallowed.  38 U.S.C. § 5108 (2002); 38 C.F.R. 
§ 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's prior final 
decision.  In this case, February 1995 VA medical records 
indicate that a small calcification off the inferior tip of 
the lateral malleolus could represent calcification of the 
fibular collateral ligaments resulting from the veteran's 
original in-service injury.  Clearly, the bulk of the 
evidence associated with the claims file since March 1994 is 
new, as it is not duplicative of evidence contained within 
the claims file before that time.  After carefully 
considering this evidence, the Board finds that it is new and 
material, sufficient to reopen the claim of service 
connection for a left ankle disability, as it contributes to 
a more complete picture of the etiology of the veteran's left 
ankle disability.  No other competent medical evidence of 
record has suggested so directly that the veteran's left 
ankle disability possibly resulted from his in-service 
injury.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

As noted above, additional development must take place before 
the Board can reach a decision regarding entitlement to 
service connection for a left ankle disability.  

Analysis

Left Ear Hearing Loss

The veteran's current level of left ear hearing loss is most 
relevant to the Board's inquiry.  See Francisco, supra.  

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25,206 (May 11, 1999).  As 
the veteran's claim was filed in November 1997, before the 
regulatory change occurred, he is entitled to the application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, and as the veteran does not 
manifest an exceptional pattern of hearing impairment 
(38 C.F.R. § 4.86) there were no changes that would require 
rating this veteran's hearing loss in a manner different from 
that previously used.  Thus, the Board finds that there is no 
prejudice to the veteran with regard to the current 
determination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that pursuant to the February 1998 VA 
examination report, the veteran's left ear hearing loss was 
manifested by pure tone average thresholds at 1,000, 2000, 
3000, and 4000 Hertz of 56 decibels and by left ear speech 
recognition ability of 88 percent correct.  Such scores 
represent Level I hearing loss under both the old and new 
criteria and warrant assignment of no more than a zero 
percent rating.  See 38 C.F.R. § 4.87 (1998, 2001).  

The comparison of the audiometric findings with the schedular 
criteria is purely a mechanical function over which there can 
be no dispute, and the veteran's hearing loss simply cannot 
be given a rating greater than zero percent based on the 
existing medical findings.  See 38 C.F.R. §§ 4.85, 4.86 
(1998, 2001).  This is a case where the preponderance of the 
evidence is against assignment of an evaluation in excess of 
zero percent for left ear hearing loss, and the veteran's 
claim of increase must be denied.  38 U.S.C. § 5107; Gilbert, 
supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left ear 
hearing loss not contemplated in the currently assigned zero 
percent rating permitted under the Schedule.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected bilateral hearing loss is warranted.  38 
C.F.R. 3.321(b)(1) (2001).  However, there is no evidence to 
show marked interference with employment or frequent periods 
of hospitalization due to his service-connected disability.  
Thus, an extraschedular rating is unwarranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Left Foot Disability 

The veteran's left foot disability is currently rated zero 
percent disabling under Codes 5299-5284.  38 C.F.R. §§ 4.20, 
4.27, 4.71a (2001).  Under Code 5284, a moderate foot injury 
warrants a 10 percent rating, a moderately severe foot 
disability warrants a 20 percent rating, and a severe foot 
injury will be assigned a 30 percent rating. With actual loss 
of use of the foot, a 40 percent rating will be assigned.  
38 C.F.R. § 7.71a.  

The evidence indicates that the veteran's gait is abnormal 
and that he favors his right side as he walks, and has a 
slight limp.  The evidence further indicates that there is 
excess weight bearing on the right due to the veteran's left 
lower extremity injury.  Indeed, his right calf is slightly 
larger than the left calf.  He experiences swelling and 
redness.  Moreover, X-ray evidence reveals mild degenerative 
changes in the left foot.  However, the radiologic evidence 
indicates that there is no fracture or significant bony 
erosion.  

The foregoing facts militate in favor of a 30 percent 
evaluation under Codes 5299-5284 representative of a severe 
disability.  The veteran suffers from a slight limp and an 
abnormal gait as a result of his left foot disability.  As 
well, these residuals have adversely influenced other parts 
of the musculoskeletal system.  The Board notes the presence 
of left foot degenerative arthritis which contributes to the 
severity of his disability.  A 40 percent evaluation is not 
warranted because the veteran does not suffer from actual 
loss of use of the left foot.  Although his gait is abnormal 
and he favors his right lower extremity, he is able to walk 
and otherwise use the left foot.  

Under Schafrath, supra, the Board must consider the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran.  Upon review of the 
Schedule, however, the only potentially applicable codes are 
5003 and 5010 pertaining to degenerative arthritis and Code 
5283 pertaining to the nonunion or malunion of the tarsal or 
metatarsal bones.  The former are inapplicable because 
degenerative arthritis was already taken into account when 
assigning a 30 percent rating under Code 5284; the veteran is 
not entitled to be compensated for the same symptomatology 
twice.  38 C.F.R. §§ 4.14, 4.71a.  The latter is inapplicable 
because X-ray evidence has indicated no signs of nonunion, 
malunion, or fracture of the tarsal or metatarsal bones.  Id.  
Thus, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of left foot disability not 
contemplated in the currently assigned 30 percent rating 
permitted under the Schedule.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
left foot pain that was confirmed by clinicians.  However, 
the Board finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran has already been fully 
compensated for his symptomatology under Codes 5299-5284.  
Also, left foot motion is not additionally limited by pain, 
fatigue, incoordination, weakness, or lack of endurance.  
Thus, any additional compensation would compensate him beyond 
average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1.

There is no evidence to show marked interference with 
employment or frequent hospitalization due to his service-
connected left foot disability and he has made no assertions 
to that effect.  In fact, he indicated that he has managed to 
hold a job.  Thus, extraschedular rating is unwarranted.  
38 C.F.R. § 3.321(b)(1).

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's left foot disability does not rise to the level of 
severity required for the assignment of a rating in excess of 
30 percent.  38 U.S.C. § 5107; Gilbert, supra.

Degenerative Joint Disease of the Spine and Right Knee 

On September 1998 VA medical examination, the examiner 
diagnosed degenerative joint disease of the spine and opined 
explicitly that such disability was caused by abnormal weight 
bearing resulting from injuries of the left lower extremity.  
The examiner also diagnosed degenerative joint disease of the 
right knee.  He did not state explicitly that such disability 
was related to the veteran's left foot disability.  However, 
the examiner did state that there was stiffness of the right 
knee and that weight bearing was on the right lower extremity 
and that the veteran's gait was abnormal.  The favoring of 
the right lower extremity and abnormal gait were reported to 
have been caused by left lower extremity disabilities.  As 
well, his right calf circumference was found to be greater 
than the left calf circumference.  

Pursuant to the foregoing, the Board concludes that the 
examiner implicitly suggested that the veteran's right knee 
disability was secondary to his left lower extremity 
disability.  The Board notes that, in any event, the veteran 
is entitled to the benefit of the doubt and that when the 
evidence is in relative equipoise, the veteran prevails.  
38 U.S.C. § 5107; Gilbert, supra.  The evidence indicating 
that his right knee disability resulted from his left lower 
extremity disability is at least in relative equipoise with 
the evidence indicating otherwise.  Id.

The veteran currently suffers from degenerative joint disease 
of both the spine and right knee resulting from his service-
connected left lower extremity disability.  See Gilpin, 
supra.  Thus, service connection for a spine disability and a 
right knee disability on a secondary basis may be granted.  
38 C.F.R. § 3.310.  As above, the benefit of the doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

A 30 percent evaluation is granted for the veteran's left 
foot disability.

A compensable evaluation for left ear hearing loss is denied.

Service connection for degenerative joint disease of the 
spine is granted.

Service connection for degenerative joint disease of the 
right knee is granted.

New and material evidence, sufficient to reopen the veteran's 
claim of service connection for a left ankle disability, has 
been received; to this extent, the appeal is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

